Citation Nr: 0417137	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  92-22 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD) and substance 
abuse.


REPRESENTATION

Veteran represented by:	Mary Anne Royle, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD) and substance 
abuse.


REPRESENTATION

Veteran represented by:	Mary Anne Royle, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to June 
1971, including service in the Republic of Vietnam from July 
17, 1969 to August 2, 1969.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a June 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  In that decision, the RO, inter alia, denied 
service connection for a psychiatric disorder and substance 
abuse.

In August 1994 and September 1996, the Board remanded the 
matter for additional evidentiary development.  In a February 
1999 decision, the Board denied service connection for a 
psychiatric disability, including PTSD and drug use.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  

While the matter was pending before the Court, in December 
2000, the veteran's attorney and a representative of the VA 
Office of General Counsel, on behalf of the Secretary, filed 
a Joint Motion for Remand and to Stay Further Proceedings, 
noting the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA) and the amendment of regulations pertaining to 
service connection for PTSD.  

In a December 2000 order, the Court granted the Joint Motion, 
vacated the Board's February 1999 decision, and remanded the 
matter to the Board.  In September 2001, the Board remanded 
the matter to the RO for additional development of the 
evidence and due process considerations.  A review of the 
record shows that the RO has complied with all remand 
instructions, to the extent possible.  Stegall v. West, 11 
Vet. App. 268 (1998). 

It is noted that in a February 2004 rating decision, the RO, 
inter alia, denied service connection for hepatitis C and 
throat cancer, and determined that new and material evidence 
had not been submitted to reopen a previously denied claim of 
service connection for a low back disability.  Although the 
veteran was duly notified of this decision and of his 
appellate rights, the record currently contains no indication 
that he has initiated an appeal of that decision.  Thus, 
these matters are not currently before the Board.  


FINDINGS OF FACT

The evidence is in equipoise as to whether the veteran 
currently has a psychiatric disorder, including PTSD and 
substance abuse, which was incurred in active service.  



CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, a psychiatric 
disorder, including PTSD and substance abuse, was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that in light of the 
significant development efforts undertaken by the RO in this 
case, VA has fully satisfied its duties to the veteran under 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In any event, in light of the favorable decision 
below, it is clear that no further development or 
notification action is required with respect to this appeal.  

I.  Factual Background

At his December 1967 military entrance medical examination, 
the veteran reported that he experienced weekly headaches 
which decreased with aspirin use.  A history of a pre-service 
automobile accident in October 1965 with multiple fractures 
of the left orbit and nose was noted.  

In-service medical records show that the veteran sought 
treatment for headaches on several occasions, including 
before, during, and after his brief tour of duty in Vietnam.  

Specifically, the record shows that in July 1969, while 
stationed in Vietnam, the veteran sought treatment for 
headaches, stating that he felt he could not "take any 
more."  The examiner described the veteran as extremely 
anxious.  The impression was anxiety reaction, doubt migraine 
headaches, and the veteran was referred to the mental hygiene 
clinic.  

In November 1969, the veteran was evaluated at the mental 
hygiene clinic.  It was noted that the examiner there also 
doubted that the veteran had migraine headaches.  Cafergot 
was prescribed.  No psychiatric disorder was diagnosed and 
the remaining service medical records are negative for 
complaints or findings of a psychiatric disorder.  The 
service medical records are also entirely silent for any 
mention of drug use or a drug abuse disorder.  

At his June 1971 military discharge medical examination, 
psychiatric evaluation revealed no abnormalities and it was 
noted that the veteran had no disqualifying mental or 
physical defects sufficient to warrant disposition through 
medical channels.  

The veteran's DD Form 214 shows that he was discharged under 
honorable conditions.  He received the Vietnam Service Medal 
and an Expert Rifle badge, but no awards or decorations 
indicative of combat service.  His military occupational 
specialty was power equipment repairman.  He served in 
Vietnam for sixteen days, from July 17, 1969 to August 2, 
1969.  

Additional service personnel records show that the veteran's 
principal duty in Vietnam was "hawk missile fire control."  
Under the portion of the records noting campaigns, "Vietnam 
Summer-Fall '69'" is noted.  These personnel records also 
note that the veteran was charged with being absent without 
leave on six occasions, both before and after his tour of 
duty in Vietnam.  The reason for the veteran's discharge from 
service was unsuitability due to character and behavior 
disorders.  

In January 1989, the veteran filed an application for VA 
compensation benefits, including service connection for a 
psychiatric disorder and drug abuse, which he claimed started 
when he was in Vietnam.  

In connection with his claim, he was afforded a VA 
psychiatric examination in March 1991.  He reported that he 
had been in Vietnam for six months, but the examiner noted 
that service records showed that the veteran had been in 
Vietnam for only three and one half weeks.  After examining 
the veteran, the examiner indicated that he was unable to 
identify any significant acute disease, although there were 
indications of a personality disorder with 
passive/aggressive/dependent features.  

At an April 1992 hearing, the veteran testified that he had 
been in Vietnam for three to four weeks and was stationed at 
a "hawk missile outfit."  He indicated that his job there 
was in the motor pool.  He indicated that while he was in 
Vietnam, he "watched a little girl come into camp and go up 
in smoke."  He did not report any other Vietnam stressors 
during the hearing and he denied drug use, other than using 
marijuana after his return from Vietnam.  With respect to his 
psychiatric disorder, the veteran testified that he had been 
hospitalized a couple of times and had been prescribed Valium 
by his family physician.  He indicated that this treatment 
had occurred in the 1980's, although he could not really 
remember.  The veteran also described having problems with 
depression since service.

VA and private clinical records obtained in support of the 
veteran's claim show a long history of polysubstance abuse, 
including alcohol, cocaine, marijuana, prescription drugs, 
and IV heroin abuse.  More recent diagnoses include bipolar 
disorder, personality disorder, and PTSD.

In November 1983 and January 1984 letters, John Stanford, 
M.D., a private physician, stated that the veteran had been 
seen at rare intervals since 1966.  Dr. Stanford indicated 
that until 1981, the veteran had been seen primarily for 
upper respiratory illness and similar ailments.  He noted 
that that as far back as May 1972, however, the veteran had 
been prescribed Stelazine, a major tranquilizer, by a 
psychiatrist.  Since 1981, he indicated that the veteran had 
been maintained more or less steadily on Valium for an 
anxiety neurosis.

In a July 1988, the veteran was examined by a psychiatrist 
while he was in prison.  In a letter to the Office of the 
Public Defender, Ann L. Price, M.D., the examining 
psychiatrist, indicated that the veteran had reported that 
while he was stationed in Vietnam, he "witnessed the 
traumatic death of a young girl."  Shortly after that 
incident, the veteran reported that he "began to heavily use 
marijuana" although he was not involved in any other type of 
drug use.  Dr. Price concluded that the veteran appeared to 
be suffering from PTSD and exhibited signs of serious 
depression.  She recommended that the veteran be transferred 
from prison to a psychiatric facility for treatment of his 
depression and polysubstance abuse.  

VA hospitalization records show the veteran was hospitalized 
in January and February 1994, reporting depressive symptoms 
which he claimed dated back to his Vietnam service.  He also 
described a history of PTSD symptoms in the form of 
flashbacks and nightmares, but indicated that such symptoms 
had resolved during his stay in prison in 1989.  The 
diagnoses included bipolar disorder, rule out adult attention 
deficit hyperactivity disorder, and a history of 
polysubstance abuse.  

The veteran was again hospitalized at a VA facility in 
September 1994, with complaints of sucidality and depression.  
On admission, he reported a history of alcohol use as a 
teenager, and claimed that he drank heavily in service.  He 
also claimed that he had had a six month tour of duty in 
Vietnam and had seen "some combat."  Since that time, he 
indicated that he had used marijuana, cocaine, and most 
recently, heroin, to "self-medicate."  The diagnoses 
included heroin dependence, rule out bipolar disorder, rule 
out borderline personality disorder.  

When the veteran was hospitalized in November 1994, he 
reported that during his tour of duty in Vietnam, he was 
exposed to combat, witnessed injuries, and the traumatic 
death of a young girl.  He also claimed that he was 
hospitalized in Vietnam after his jeep hit a land mine and he 
sustained head injuries.  With respect to drug use, the 
veteran reported that he began drinking beer at the age of 15 
and smoking marijuana at the age of 18, with his most heavy 
use in Vietnam.  He indicated that he began using cocaine 
intranasally and intravenously at the age of 23, and heroin 
at the age of 41.  He indicated that he had used both the day 
prior to admission.  The diagnoses on discharge included 
opiate dependence.  

Records from the Social Security Administration, dated in 
1994, show the veteran was awarded disability benefits due to 
low back and right hand disabilities, as well as PTSD and 
attention deficit disorder.

In March 1997, the veteran underwent VA medical examination.  
He claimed that he had been in a jeep accident in Vietnam and 
was thereafter transferred to Fort Bliss, Texas.  At that 
time, he claimed that he "really got into drugs."  The 
diagnoses included polysubstance abuse.  The examiner noted 
that the veteran claimed that his polysubstance abuse started 
with marijuana abuse in service, but noted that he could not 
document this.  

At a March 1997 VA psychiatric examination, the veteran 
reported that approximately ten days after his arrival in 
Vietnam, a young girl came into camp and blew up because she 
was armed with explosives.  The veteran claimed that he 
thereafter began drinking heavily and using marijuana daily.  
He claimed that one week after that incident, he and another 
soldier were on a delivery.  He claimed that the other 
soldier went to visit a prostitute and returned with a 
severely lacerated or mangled penis.  He claimed that in 
their rush back to camp, they were involved in an accident 
and ended up in the hospital.  After his transfer to Fort 
Bliss, the veteran claimed that he became involved in drug 
smuggling across the Mexican border.  He claimed that he 
thereafter asked to receive an early discharge as he 
"couldn't deal with the drugs and drinking on base."  The 
diagnoses included PTSD, major depression, periods of 
polysubstance abuse, currently in remission, and antisocial 
personality disorder.  

In an October 1997 letter, the veteran stated that "all my 
problems truly started while in the US Army and in Vietnam 
also."  He again referenced the incident in which he claimed 
to have seen the little girl explode, but indicated that he 
was unable to remember the names of any of the other solders 
who witnessed the incident.  He stated that he thereafter 
developed emotional problems and went AWOL in service a 
couple of times due to mental breakdowns.  The veteran also 
claimed that while in Vietnam, he was a truck driver and 
lived in fear as he had no weapon.  On one occasion, he 
claimed that he was making a delivery with another soldier 
and they stopped so the other soldier could "get laid."  He 
indicated that the soldier went into a hut and came out three 
minutes later severely mutilated.  He indicated that they 
then were involved in a jeep accident and all he could 
remember was waking up in a medical tent a couple of days 
later.  He indicated that "I had blacked out, I guess."  
The veteran indicated that he did not know the full name of 
the unfortunate soldier who was mutilated.  

In September 1998, the veteran was examined for purposes of 
entitlement to disability benefits.  He claimed to have 
served in Vietnam for six and one half months and was heavily 
involved in combat.  He claimed that after his return from 
Vietnam, he began using drugs and was diagnosed with PTSD in 
1980.  He claimed that he stopped using all drugs five years 
prior.  The examiner's impression was that the veteran had a 
history of severe PTSD complicated by substance abuse and 
personality changes.  

In April 1998, the Board referred the veteran's claims file 
for an independent medical expert's opinion regarding the 
nature and etiology of the veteran's claimed psychiatric 
disorders.  In a January 1999 letter, James Randolph Hillard, 
M.D., a professor and chairman of the department of 
psychiatry at the University of Cincinnati College of 
Medicine provided the requested opinion.  Dr. Hillard 
indicated that he had reviewed the veteran's records and 
noted the different psychiatric diagnoses.  He stated that it 
was clear that the veteran had suffered from polysubstance 
abuse including alcohol dependency, and had been actively 
abusing substances a substantial period of his life from age 
15 onward, but that he had no data regarding whether this 
condition was currently in remission or not.  He further 
noted that the veteran currently met all the diagnostic 
criteria for anti-social personality disorder and discussed 
the criteria as they applied in the veteran's case.  He also 
stated that the veteran probably met the criteria for 
borderline personality disorder and that this disorder and 
anti-social personality disorders were closely linked.  Dr. 
Hillard opined that the veteran's persistent substance abuse 
made it difficult to be certain of his diagnosis of bipolar 
disorder, but that his hospitalizations in January and 
February 1994 seemed to support such a diagnosis for the 
veteran.  

With respect to the diagnosis of PTSD, Dr. Hillard stated 
that he was skeptical because of the inconsistencies and 
admitted lying in the veteran's history.  He also indicated 
that he was concerned that whereas the veteran gave a very 
clear history of PTSD at the time of his admissions to the 
hospital in 1994, in none of the hospital admission records 
was he noted in the nursing notes as having talked about this 
during the course of the admission.  He said that this was 
quite unusual, since the veteran was in a VA hospital, which 
was used to dealing with such disorders, and given the stated 
severity of the symptoms that he was having, particularly in 
light of the lack of documentation that the alleged traumatic 
events occurred.  Dr. Hillard stated that he believed the 
diagnosis of PTSD must be approached with extreme skepticism 
unless it was possible to find documented external 
verification of the traumatic incidents described.  Finally, 
Dr. Hillard stated that the diagnosis of attention deficit 
disorder was made only during the January to February 1994 
hospital admission when the veteran was apparently in a hypo-
manic state and he would be skeptical of the diagnosis.

Dr. Hillard also addressed whether any of the veteran's 
psychiatric conditions had their onset during or were 
otherwise related to the veteran's period of military 
service.  The doctor stated that the veteran was abusing 
alcohol prior to his time in service and, thus, his 
polysubstance abuse predated service; that his anti-social 
personality disorder clearly predated service; and that his 
borderline personality disorder also predated service.  He 
said that the veteran's bipolar disorder appeared to have its 
onset after service since there was no evidence of this 
occurring in the service.  He further restated that he did 
not believe that the veteran actually suffered from PTSD or 
that the veteran suffered from attention deficit disorder 
and, if he did, it did not occur in service.

In a November 2000 affidavit, [redacted], a soldier who 
was stationed with the veteran in Vietnam, indicated that 
although he did not witness the incident involving the little 
girl, he heard about it from other soldiers.  He indicated 
that he knew nothing about the jeep accident.  He also 
described an incident in which he and the veteran were in a 
combat zone under heavy rocket fire.  He indicated that the 
veteran was screaming that he had been hit and he ran to him 
and dove into a bunker, cutting his toe.  

In a March 2001 letter, the veteran's brother claimed that 
before Vietnam, his brother never drank or used drugs.  When 
he returned, however, he stated that the veteran was "a dope 
addict and a drunk."  He stated that the veteran told him 
that the only way he could handle being in Vietnam was to 
stay high and forget what he saw there.  He stated that the 
veteran told him about how he had to "bag and tag," saw a 
little girl blow up, and how everyone either got hurt or 
never came back.  He also stated that the veteran told him 
about the incident in which he was injured in a jeep accident 
after hitting a land mine.  He indicated that the veteran 
explained that they had hit the mine because they were in a 
hurry to get a friend to the medic whose "penis was in 
shreds from him trying to have sex with one of the whores in 
a local village who had razor blades inserted inside her."  

The veteran's father also submitted a letter in March 2001 
claiming that the veteran had never used drugs or alcohol 
prior to Vietnam and that the Army had "screwed up my kid."  
He indicated that the veteran had horrible memories of seeing 
the little girl blown up and seeing his friend's penis in 
shreds.  

In a March 2002 letter, a private attorney, [redacted]
[redacted], indicated that he had served in Vietnam with B 
Btry, 6-56 Arty, 23 ID from early January 1969 to August 
1969.  He indicated that among those he served with in 
Vietnam was the veteran.  Mr. [redacted] indicated that he 
remembered the veteran arriving in Vietnam in the Spring of 
1969.  He indicated that B Btry was located on the American 
base camp at Chu Lai and, as a result, seemed to get hit more 
by rockets and mortars.  He indicated that he remembered the 
rocket attacks seemed to grow in intensity in the Spring and 
Summer of 1969.  He remembered the veteran being present 
during at least one of these attacks and having a "shock" 
reaction which required someone having to drag him into a 
bunker.  He indicated that all personnel assigned to Btry B 
were required to pull guard duty and occasionally exchange 
fire.  He remembered that the veteran had a problem adjusting 
to life in Vietnam and seemed nervous and drank a lot.  

In a March 2002 letter, the veteran claimed that he served in 
a combat zone, came under fire, and engaged in combat with 
the enemy.  He claimed that he had body bag duty, drove jeeps 
while under fire, and pulled guard duty.  He also reiterated 
his contentions regarding the little girl and his buddy who 
was injured by the prostitute.  He indicated that his tour of 
duty in Vietnam was "short but hell."  He further claimed 
that he tried to stay in Vietnam, but was denied due to 
"over aggressiveness."  

VA clinical records dated to January 2003 show that the 
veteran received treatment for various disorders, including 
PTSD and substance abuse.  He reported various stressors 
during this treatment.  In April 2002, for example, he 
reported that he did field patrols, pulled guard duty, bagged 
the dead, saw friends killed, fired at the enemy, and came 
close to being killed.  He also claimed that his illicit drug 
use began in Vietnam.  

In March 2003, the veteran underwent a fee basis psychiatric 
examination at which he reported that he saw "much combat 
duty" in Vietnam.  He also claimed to have bagged dead 
bodies, saw several friends killed, and was often threatened 
with death himself.  He again reported the incident in which 
he claimed that a 6-year old girl blew up because she was 
armed with explosives.  The veteran stated that since his 
return from Vietnam, he had problems with PTSD and depressive 
symptoms.  He also claimed that he began abusing alcohol and 
drugs, including IV heroin and cocaine, in Vietnam in order 
to numb his feelings.  He denied psychiatric or drug problems 
prior to Vietnam.  The diagnosis was PTSD, major depression, 
and polysubstance dependence in full remission.  The examiner 
indicated that these disabilities began during the veteran's 
service in Vietnam as a result of his traumatic experiences 
there.  In that regard, the examiner indicated that the 
veteran claimed to have served in Vietnam for six weeks and 
saw much combat duty, saw several friends killed, bagged 
bodies, and witnessed the death of a 6-year old girl.  The 
examiner noted that such stressors were "documented in the 
medical records" she had reviewed. 

In a July 2003 letter, Mr. [redacted] indicated that it was 
his opinion that the veteran was a combat veteran as he 
served at Chu Lai during periods in which hostile fire were 
received.  He claimed that he had personal knowledge that the 
veteran "was at places and locations in Chu Lai that 
received incoming enemy fire and that returned fire to the 
enemy."  

In October 2003, the veteran's attorney submitted an August 
2003 medical opinion from the veteran's VA psychiatrist who 
indicated that he had recently been provided with documents 
which had provided "valuable information," particularly 
letters from the veteran's family and from individuals who 
had served with the veteran in Vietnam.  The VA psychiatrist 
indicated that according to these letters, while serving in 
Vietnam, the veteran had experienced traumatic events, 
developed an acute stress disorder, and began his abuse of 
drugs and alcohol.  He noted that family members noticed 
drastic changes in his behavior, compared to what he had been 
like before Vietnam.  The VA psychiatrist indicated that ever 
since the veteran's Vietnam service, he had repeatedly 
displayed heightened vulnerability to psychological 
decompensation when under stress.  He stated that such 
vulnerability clearly was a direct consequence of his Vietnam 
experiences.  He indicated that the acute stress disorder the 
veteran developed while in Vietnam was predictive of the 
development later of his PTSD condition.  The psychiatrist 
indicated that it was his opinion that the veteran had had 
chronic emotional sequelae resulting from his military 
experiences, such as depression, suicidal ideation, 
nightmares, and intrusive memories.  

In November 2003, the U.S. Armed Services Center for Unit 
Records Research (USASCRUR) indicated that morning reports 
showed that the veteran had been attached to Headquarters 
Battery, 6th Battalion, 56th Artillery on July 22, 1969.  The 
USASCRUR enclosed extracts from Operational Reports Lessons 
Learned showing that the veteran's unit was responsible for 
providing defense against hostile air threat.  The unit had 
departed Vietnam for the United States on August 2, 1969.  It 
was noted that the Lessons Learned reports documented attacks 
at Chu Lai, although documents provided by USACRUR noted 
specific attacks only after the veteran's departure from 
Vietnam.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).  Congenital or 
developmental defects, personality disorders, and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2003).

Where a veteran served ninety days or more during a period of 
war and a psychosis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2003). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the 
Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Under current criteria, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. §§ 
3.304(f), 4.125(a) (2003).

It is noted that during the pendency of this appeal, 
regulations pertaining to service connection for PTSD were 
amended.  For purposes of this case, the regulations are 
largely unchanged, except that, prior to March 7, 1997, 38 
C.F.R. § 3.304(f) required that the medical evidence 
establish "a clear diagnosis of the condition."  The 
regulations were amended to require the use of the Fourth 
Edition of the DSM (DSM-IV) in evaluating mental disorders.  
See Fed. Reg. 52695-52702 (1996).  The Board has considered 
these regulations, but find that they do not affect the 
outcome of the veteran's appeal.  

With respect to claims of service connection for a drug abuse 
disability, applicable criteria prohibit, effective for 
claims filed after October 31, 1990, the payment of 
compensation for a disability that is the result of a 
veteran's own alcohol or drug abuse.  See Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388-351 (amending 38 U.S.C.A. §§ 105(a), 1110 
and 1131).  

In this case, the veteran's attorney has indicated that the 
veteran filed his claim of service connection for drug abuse 
in June 1991.  She is mistaken.  As set forth above, the 
record quite clearly indicates that the veteran's claim was 
received in January 1989, prior to the enactment of the 
Omnibus Budget Reconciliation Act.  The amendments to 38 
U.S.C.A. §§ 105(a), 1110 and 1131, therefore, do not apply in 
the veteran's case.  See VA O.G.C. Prec. Op. No. 3-2000 (Apr. 
10, 2000), 65 Fed. Reg. 33,421 (2000).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

The veteran claims that he currently has a psychiatric 
disorder, including PTSD and substance abuse, as a result of 
traumatic experiences in service.  As set forth above, the 
details of these claimed traumatic events have varied 
somewhat over the course of this appeal.  

As noted, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 
4.125(a) (2003).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000).

After carefully reviewing all pertinent evidence in this 
case, the Board finds that the veteran did not engage in 
combat with the enemy.  First, service department records 
show that the veteran did not have a combat-related military 
occupational specialty, nor did he receive any military 
citation indicative of combat service, such as the Purple 
Heart Medal or Combat Infantryman Badge.  While the record 
indicates he received a Vietnam Service Medal, that award 
does not provide any confirmation that he personally 
"engaged in combat with the enemy."

In addition, although the veteran has claimed, on occasion, 
that he saw heavy combat during sixteen day tour of duty in 
Vietnam, his service personnel records and research by 
USASCRUR reveal no indication that he participated in any 
event constituting an actual fight or encounter with a 
military foe, hostile unit or instrumentality.  See Pentecost 
v. Principi, 16 Vet. App. 124 (2002).  The Board finds that 
these contemporaneous records are entitled to far more 
probative weight that the recollections of individuals of 
events which occurred many years prior.  For the foregoing 
reasons, the Board finds that the record does not support the 
veteran's assertions that he "engaged in combat with the 
enemy."

Where, as here, the record does not establish that the 
claimant "engaged in combat with the enemy," his assertions 
of in-service stressors, standing alone, cannot as a matter 
of law provide evidence to establish an event claimed as a 
stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, as a matter of law, "credible 
supporting evidence that the claimed in[-]service event 
actually occurred" cannot be provided by medical opinion 
based on post-service examination.  Moreau v. Brown, 9 Vet. 
App. 389, 394-96 (1996).  The burden is on the claimant to 
provide "credible supporting evidence from any source" that 
the event alleged as the stressor in service occurred.  Cohen 
v. Brown, 10 Vet. App. 128, 147 (1997).

In this case, as set forth above, the veteran has reported 
various stressors over the course of his appeal, including 
seeing the violent death of a young girl, participating in 
body bag duty, seeing friends die, hitting a land mine in a 
jeep, generally engaging in "heavy combat," and witnessing 
injuries of a friend who had been attacked by a prostitute.  
The Board finds that the record contains no credible 
supporting evidence that these claimed stressors actually 
occurred.  Although the veteran has submitted a statement 
from one fellow soldier who indicated that he had heard of 
the incident involving the little girl, the statement 
contains absolutely no indication that the veteran himself 
witnessed or was present for this incident.  As noted, VA has 
conducted appropriate evidentiary development in an 
unsuccessful attempt to corroborate these claimed stressors.  

Despite the foregoing, however, the Board must nonetheless 
find that service connection for PTSD is warranted.  In 
addition to the stressors discusses above, the veteran has 
also very recently claimed that he was in close proximity to 
a mortar or rocket attack at his base.  Although the USASCRUR 
did not provide corroboration that such attacks occurred 
during the veteran's sixteen day tour of duty in Vietnam, the 
veteran has provided statements from two individuals who 
served with him corroborating the veteran's presence during 
these attacks.  

In Pentecost v. Principi, 16, Vet. App. 124 (2001), the Court 
held that unit records showing that a base had been under 
rocket attack while the veteran was stationed there were 
sufficient to corroborate the veteran's account of having 
come under enemy fire.  In view of the buddy statements 
submitted by the veteran, and in light of the rule fashioned 
by the Court in Pentecost, the Board finds that there is 
sufficient corroboration of the veteran's claimed stressor 
that he was in close proximity to rocket attacks.  

In addition to the stressor evidence discussed above, the 
Board notes that the record contains medical evidence showing 
that the veteran currently has PTSD and drug abuse as a 
result of the in-service stressor.  Although the medical 
evidence of record is far from conclusive, both VA and 
private examiners have ultimately concluded that the 
veteran's PTSD and drug abuse are related to events which 
occurred during his Vietnam service, including the mortar 
fire event which is corroborated by supporting evidence.  

As noted above, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  In view of the foregoing, the Board must 
find that service connection for a psychiatric disability, 
including PTSD and drug abuse, is warranted.  


ORDER

Entitlement to service connection for a psychiatric 
disability, including PTSD and drug abuse, is granted



____________________________________________
	Wayne M. Braeuer
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



